Bessie Edwards, plaintiff, was granted an absolute divorce from Arthur H. Edwards, defendant, at the January term, 1933, of the Circuit Court of Miller County, Missouri.
After adjournment of the said term and in vacation, to-wit: on March 22, 1933, the defendant filed a motion to set the decree of divorce aside, and on April 3, 1933, in vacation, the court entered a decree setting aside the judgment for divorce rendered at the January term as aforesaid and plaintiff has duly appealed from the order setting aside the decree.
Plaintiff presents five assignments of error to which we need but give consideration of one assignment, to-wit:
"The judgment of divorce is a permanent one, and cannot be *Page 450 
altered by the trial court after the expiration of the term of court at which it was rendered."
It is well settled that a "Judgment granting divorce held final, in absence of any voluntary action against it by court or motion filed against it at judgment term." [Secs. 1360, 1361, R.S. 1929; Laweing v. Laweing, 21 S.W.2d 2; Sanders v. Sanders, 14 S.W.2d 458; Sec. 1552, R.S. 1929; Mefford v. Mefford, 26 S.W.2d 1804.]
The decree and judgment of the circuit court setting aside the decree of divorce is reversed. All concur.